Citation Nr: 0332880	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-12 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical services 
rendered at a private facility from September 6, 2001, to 
September 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Oklahoma City, 
Oklahoma, which denied entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred in September 2001.  The veteran then perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in 
August 2002.

In April 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
September 6, 2001, to September 11, 2001.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from September 6, 2001, to September 
11, 2001, was not authorized prior to the veteran's 
undergoing that treatment.

3.  The private medical care provided from September 6, 2001, 
to September 11, 2001, was rendered for a disability 
associated with and aggravating the veteran's service-
connected arteriosclerotic heart disease in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and a VA medical facility was not feasibly 
available to the veteran at that time.




CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from September 6, 2001, to 
September 11, 2001, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from September 6, 2001, to 
September 11, 2001, have been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
clinical and other records on file are sufficient to resolve 
the matter. 

II.  Entitlement to payment or reimbursement for medical 
services rendered at a private facility from September 6, 
2001, to September 11, 2001

The record reflects that, on September 6, 2001, the veteran 
was admitted to Mercy Memorial Health Center.  The Discharge 
Summary from that hospitalization shows that he was admitted 
with extremely disabling claudication symptoms, secondary to 
aortoiliac occlusive disease.  Examination revealed that the 
veteran did not have palpable femoral pulses or pedal pulses.  
He subsequently underwent revascularization with 
aortobifemoral bypass.  It was noted that his coronary 
history was significant for a history of myocardial 
infarction, and that he underwent a coronary evaluation prior 
to surgery.  It was ultimately determined that, although 
there was some increase in risk from a cardiac standpoint, it 
was probably acceptable.

Immediately following his discharge on September 11, 2001, 
the veteran submitted a claim of entitlement to payment or 
reimbursement for the medical services rendered at Mercy 
Memorial Health Center.  In a letter issued later that month, 
the Oklahoma City VAMC denied the veteran's claim of 
entitlement to reimbursement of medical expenses under the 
provisions of 38 U.S.C.A. § 1728 on the basis that the 
medical treatment provided at Mercy Memorial Health Center 
could have been provided at the Oklahoma City VAMC.

The veteran subsequently expressed disagreement with that 
decision.  In a statement dated in November 2001, the veteran 
reported that he had sought help from the VAMC in Tucson, 
Arizona, but that he had been told that they could not 
perform any invasive surgical procedure due to his heart 
disability.  He explained that he then consulted physicians 
at the VAMC in Albuquerque, New Mexico, by telephone, and 
that his records were forwarded to that facility for review.  
He was apparently told, however, that they also could not 
perform such a procedure.  The veteran reported that he was 
similarly declined at VAMC's in Tennessee, Seattle, Portland, 
Houston, and Oklahoma.  He explained that he then consulted a 
private physician, Dr. T.F., who agreed to perform the 
surgery.  The veteran contended that this surgery probably 
saved him from having his leg amputated in the future.  The 
veteran essentially reiterated these contentions at his 
personal hearing before the undersigned.

In his November 2001 statement, the veteran also inquired as 
to whether he may be eligible for reimbursement under the 
Veterans Millennium Health Care and Benefits Act.  As will be 
discussed in greater detail below, this Act provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants.

In support of his claim, the veteran submitted a letter from 
Dr. T.F., which was dated in October 2001.  In this letter, 
the physician explained that he had first seen the veteran on 
August 30, 2001, in regard to disabling claudication symptoms 
secondary to extensive aortoiliac occlusive disease.  It was 
noted that he had no palpable pedal pulses and that there was 
modest left calf wasting.  The physician indicated that an 
aortofemoral bypass was necessary in a timely manner to 
relieve the veteran's ischemic symptoms and to prevent 
ischemic complications in his vascular occlusive disease.  
Dr. T.F. determined that a failure to proceed with surgery 
would have threatened the life and/or limb of the veteran, 
and that the procedures performed were deemed emergent.  The 
physician repeated these findings in a January 2002 letter.

In a March 2002 letter, the Oklahoma City VAMC advised the 
veteran that he was not eligible for reimbursement under the 
Veterans Millennium Health Care and Benefits Act because the 
treatment received at a private facility was not emergent in 
nature.  Instead, it was determined that the treatment he had 
received at Mercy Memorial Health Center in September 2001 
was elective.  The veteran subsequently perfected his appeal 
regarding that issue.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received in September 2001 was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Having reviewed the complete record, the Board finds that the 
weight of the credible and probative evidence establishes 
that the veteran's aortoiliac occlusive disease is 
sufficiently associated with his service-connected 
arteriosclerotic heart disease so as to meet the second 
criteria of 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. 
§ 17.120.  In essence, the Board believes such a conclusion 
to be consistent with the private and VA treatment records 
currently associated with the claims folder.

Thus, in order to establish that the veteran is entitlement 
to payment or reimbursement of medical expenses incurred at a 
private facility in September 2001, the record must also show 
that such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and that VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728.  Pursuant to 38 C.F.R. 
§ 17.120, VA and other Federal facilities are considered to 
be unavailable when the treatment at issue had been or would 
have been refused by VA or another Federal facility.

In this case, the record reflects that the veteran had 
attempted to obtain the treatment at issue on several 
occasions from numerous VA facilities.  Although the claims 
folder does not contain records from each of the VA health 
care facilities that declined to provide the veteran with 
treatment, the Board notes that the fact that such treatment 
was declined appears to have been conceded by the VAMC in 
Oklahoma City, which was apparently the only geographically 
accessible VA facility at the time that surgery was 
performed.  Thus, under the circumstances, the Board finds 
that the veteran has satisfied the final criteria of 
38 U.S.C.A. § 1728 by showing that VA or other Federal 
facilities were not feasibly available when his September 
2001 surgery was conducted.

With respect to the question of whether the treatment 
received at Mercy Memorial Health Center in September 2001 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, the Board notes 
that the veteran has pointed to the letters from Dr. T.F. in 
which the physician concluded that a failure to proceed with 
surgery at that time would have threatened the life and/or 
limb of the veteran.  This conclusion, however, appears 
contrary to the finding of the Oklahoma VAMC, which denied 
the veteran's claim of entitlement to payment or 
reimbursement of medical expenses.

In this regard, the Board notes that it is sometimes 
difficult to determine what constitutes a "medical 
emergency" for the purposes of 38 U.S.C.A. § 1728.  
Certainly, the veteran does not fit what one would 
traditionally think of as a medical emergency in the sense 
that even a slight delay in conducting surgery would have 
resulted in immediate consequences to his health.  In fact, 
the veteran's own physician has conceded that the veteran was 
first examined on August 30, 2001, and that he was not 
admitted for surgery until September 6, 2001.  However, a 
review of 38 U.S.C.A. § 1728 suggests that, while this 
statute does stress the immediacy of the need for medical 
treatment in asking whether any delay was permissible, such 
delay must be measured primarily in terms of whether the 
veteran could have been allowed time to seek treatment from 
VA before resorting to a private health care provider.  

The Board believes that the circumstances of this case appear 
to be relatively unique in that the veteran had previously 
attempted to obtain this treatment from several VAMC's, and 
had turned to a private physician only after exhausting his 
options with VA.  Thus, the slight delay that may have been 
permissible under normal circumstances so to allow the 
veteran to seek treatment from VA would have availed him 
nothing in this instance.  Therefore, given the obvious 
severity of the veteran's aortoiliac occlusive disease, the 
fact that Dr. T.F. believed that a failure to proceed with 
surgery at that time would have threatened the life and/or 
limb of the veteran, and the fact that numerous VA facilities 
had already declined to perform such surgery due to concerns 
over the veteran's service-connected heart disorder, the 
Board concludes that the treatment received at Mercy Memorial 
Health Center in September 2001 was rendered on an emergency 
basis for the purposes of 38 U.S.C.A. § 1728.

In short, the Board concludes that the treatment received by 
the veteran at Mercy Memorial Health Center in September 2001 
was rendered for a disability associated with and aggravating 
the veteran's service-connected arteriosclerotic heart 
disease, in a medical emergency of such nature that delay 
would have been hazardous to life or health, and that VA or 
other Federal facilities were not feasibly available.  Thus, 
the veteran has met all three criteria under the provisions 
of 38 U.S.C.A.§ 1728(a).  See also 38 C.F.R. § 17.120.  

As alluded to above, the Veterans Millennium Health Care and 
Benefits Act also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

In this case, the veteran has contended that he is eligible 
for the reasonable value of the emergency treatment received 
at Mercy Memorial Health Center under the provisions of 
38 U.S.C.A. § 1725.  However, the Board notes that 
eligibility under that statute is available only for 
claimants who have been found to be ineligible for payment or 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
Therefore, because the Board has determined that the veteran 
is entitled to payment or reimbursement of his medical 
expenses under 38 U.S.C.A. § 1728, the question of whether 
entitlement is available under the Veterans Millennium Health 
Care and Benefits Act has been rendered moot.

In summary, the Board finds that the veteran has met all 
three criteria under the provisions of 38 U.S.C.A.§ 1728(a).  
Thus, the veteran's claim of entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility from September 6, 2001, to September 11, 2001, is 
granted.


ORDER

Entitlement to payment or reimbursement for medical services 
rendered at a private facility from September 6, 2001, to 
September 11, 2001, is granted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



